Filed 10/28/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 189







State of North Dakota, 		Plaintiff and Appellee



v.



Leigh Allen Tveito, 		Defendant and Appellant







No. 20140075







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Justin M. Balzer (on brief), Assistant State’s Attorney, 210 2nd Avenue NW, Mandan, ND 58554, for plaintiff and appellee.



Michael R. Hoffman (on brief), P.O. Box 1056, Bismarck, ND 58501-1056, for defendant and appellant.

State v. Tveito

No. 20140075



Per Curiam.

[¶1]	Leigh Tveito appealed from a criminal judgment entered upon a conditional guilty plea to driving under the influence of alcohol after the district court denied his motion to suppress the results of a blood-alcohol test.  Tveito argues the district court erred in denying the motion to suppress evidence of his blood test as it was coerced and not a free and voluntary choice.  We previously considered and rejected, as a matter of law, the argument criminal sanctions under the implied consent law for refusal of consent to a blood-alcohol test equate to coercion.  
State v. Smith
, 2014 ND 152, ¶¶ 1, 16-22, 849 N.W.2d 599; 
State v. Boehm
, 2014 ND 154, ¶¶ 17-22, 849 N.W.2d 239; 
State v. Brenny
, 2014 ND 159, ¶ 1.  We conclude the district court did not err in denying the motion to suppress as there was sufficient competent evidence to support the district court’s determination Tveito’s consent was freely and voluntarily given and the court’s decision is not contrary to the manifest weight of the evidence.  We summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom